          Case 1:20-cv-02245-LGS Document 12 Filed 06/05/20 Page 1 of 2




Application GRANTED. The application is untimely but is nevertheless granted. Plaintiff shall file the
amended complaint by June 9, 2020. Plaintiff shall file proof of service of the amended complaint on the
docket by June 19, 2020.

The initial pretrial conference, scheduled for June 11, 2020, is ADJOURNED to July 16, 2020, at 10:40 a.m.

No more extensions will be granted absent extraordinary circumstances.

Dated: June 5, 2020
       New York, New York




            Re:    Tatum Rios v. Kickoff USA, Inc.. 1:20-cv-02245 (LGS)

    Dear Judge Schofield:

            This firm represents the Plaintiff in the above-referenced website inaccessibility
    case under Title III of the Americans with Disabilities Act, and its state and city analogs.
    We write now to respectfully request a second adjournment of the Initial Pretrial
    Conference, currently scheduled for June 11, 2020 at 10:40am (Dkt. 8), as well as to request
    leave to amend the Complaint.

            We served Defendant with the Summons and Complaint in this matter via the
    Secretary of State on April 6, 2020. (Dkt. 10). To date, we have not heard from Defendant
    or its counsel and no Answer or Appearance has been filed. Being mindful that there is
    often a delay in a Defendant learning of service via the Secretary of State, and that such
    delays have only increased with the Covid-19 pandemic, we have attempted to contact the
    Defendant directly via email. During one such attempt, we learned of a typo in the
    Complaint that needs to be corrected. Specifically, the Complaint inadvertently identifies
    Defendant’s website, the gravamen of this case, as sundek.com, rather than sundek.us.
    Sundek.com is a site that, on information and belief, is owned and operated by an entity
    wholly unrelated Defendant. Accordingly, Plaintiff respectfully requests leave to amend
    the complaint to correct this error. This is Plaintiff’s first request for leave to amend the
    Complaint.

            As Defendant has not yet appeared in the case, Plaintiff further requests a 30-day
    adjournment of the Initial Pretrial Conference to facilitate the aforementioned amendment
    and service of the Amended Complaint on Defendant. This is Plaintiff’s second request
    for an adjournment of the Initial Pretrial Conference. This Court previously granted
    Plaintiff’s initial adjournment request, rescheduling the Initial Pretrial Conference from
    May 14, 2020 to June 11, 2020. (Dkt 8).
Case 1:20-cv-02245-LGS Document 12
                                11 Filed 06/05/20 Page 2 of 2
                                                   The Honorable Lorna G. Schofield
                                                                       June 5, 2020
                                                                        Page 2 of 2



 We thank the Court for its time and attention to this matter.

                                      Respectfully submitted,
                                      LIPSKY LOWE LLP


                                      s/ Christopher H. Lowe
                                      Christopher H. Lowe
